Citation Nr: 0728356	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  98-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected hypothyroidism prior to March 15, 2001.   

2.  Entitlement to a rating in excess of 60 percent for the 
service-connected hypothyroidism from March 15, 2001.  

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected 
hypothyroidism.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1988 to 
July 1992.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 RO rating decision 
that continued a rating of 30 percent for hypothyroidism.  

The Board remanded the issue above to the RO in September 
2000.  The Board subsequently issued a decision in December 
2001 that denied a higher rating.  

The veteran thereupon appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an order in September 2002 granting a joint 
motion to vacate the decision and remand it back to the 
Board.  

The Board remanded the above issue to the RO in July 2003.  
The RO subsequently issued a rating decision in August 2004 
that granted a 60 percent rating for hypothyroidism effective 
on March 15, 2001.  

Inasmuch as rating higher than 60 percent was available 
before and after March 2001, and inasmuch as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claims for higher ratings as reflected on the 
title page remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board remanded the issue to the RO for further 
development in December 2004.  

Also on appeal is a March 2003 RO rating decision that denied 
secondary service connection for depression.  The Board's 
December 2004 action recharacterized the issue as entitlement 
to a separate rating for psychiatric disability and denied 
that claim.  The veteran thereupon appealed the Board's 
action to the Court.  

In December 2005 the Court granted a joint motion to vacate 
the Board's decision and remand the case back to the Board.  
The Board thereupon remanded the case back to the RO in 
August 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to March 15, 2001 the service-connected 
hypothyroidism was manifested by documented hypercholestremia 
and reported cold sensitivity, constipation, and easy 
fatigability, but not by muscular weakness, mental 
disturbances, cardiovascular involvement or significant 
weight gain.  

3.  Beginning on March 15, 2001 the service-connected 
hypothyroidism has been manifested by documented significant 
weight gain, mild upper extremity weakness, cold intolerance, 
and depression (separately rated), but not by brachycardia or 
cardiovascular complications.  

4.  The currently demonstrated mood disorder secondary to 
general medical condition, with depressive symptoms is shown 
as likely as not to be due to the service-connected 
hypothyroidism.  



CONCLUSIONS OF LAW

1.   The criteria for the assignment of an evaluation in 
excess of 30 percent for the service connected hypothyroidism 
prior to March 15, 2001 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.20, 4.119 including Diagnostic Code 
7903 (2006).  

2.   The criteria for the assignment of an evaluation in 
excess of 60 percent for the service connected hypothyroidism 
beginning on March 15, 2001 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.119 including Diagnostic 
Code 7903 (2006).  

3.  By extending the benefit of the doubt to the veteran's 
disability manifested by s mood disorder with depression is 
shown to be proximately due to or the result of the service-
connected hypothyroidism.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination below regarding the claim for secondary 
service connection, the Board finds that all notification and 
development action needed to fairly adjudicate that issue on 
appeal has been accomplished.  

The Board also finds that all notification and development 
action needed to fairly adjudicate the rating claims on 
appeal has been accomplished.  

The July 1997 RO rating decision on appeal was issued prior 
to the enactment of VCAA.  However, in January 2004 the RO 
sent the veteran a duty-to-assist letter advising her that to 
establish entitlement to an increased rating for the service-
connected hypothyroidism the evidence must show that the 
condition had become worse.  Thereafter, the veteran was 
afforded an opportunity to respond prior to the issue of the 
Supplemental Statement of the Case (SSOC) in August 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and that she has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA is responsible for 
getting relevant records from any Federal agency and that VA 
would make reasonable efforts to help her get relevant 
records not held by a Federal agency, if she provided VA the 
contact information and the authorization to do so.  

In March 2006, the RO sent the veteran a letter that 
specifically asked her, "If you have any information or 
evidence that you have not previously told us about or given 
us, and that information or evidence concerns the level of 
your disability or when it began, please tell us or give us 
that evidence now."  The veteran had an opportunity to 
respond before issuance of the SSOC in April 2007.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the Pelegrini decision was issued after the 
rating decision on appeal.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the January 2004 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the issuance of the 
SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.    

As regards the claim for increased ratings on appeal, the 
Board finds that this was accomplished in the Statement of 
the Case (SOC) of August 1998 and the SSOCs of November 1998, 
August 2004, and April 2007.  This suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records have been associated 
with the claims file.  

Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been advised of her entitlement to a hearing 
before the RO and/or before the Board.  A hearing before the 
RO was scheduled at her request in April 2005, but she 
withdrew her request for hearing prior to that date.  

The veteran has also been afforded appropriate VA medical 
examinations in support of her claims.  The veteran does not 
assert, and the evidence does not show, that her service-
connected disability has become worse since her most recent 
VA examination in February 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  
II.  Analysis

A.  Evaluation of service-connected hypothyroidism

Rating criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
Hypothyroidism is rated under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7903.  The rating criteria of 
DC 7903 are as follows.

A rating of 100 percent is assigned for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
brachycardia (less than 60 beats per minute), and sleepiness.

A rating of 60 percent is assigned for muscular weakness, 
mental disturbance, and weight gain.

A rating of 30 percent is assigned for fatigability, 
constipation and mental sluggishness.

A rating of 10 percent is assigned for fatigability or 
continuous medication required for control. 


Rating prior to March 15, 2001

Historically, the veteran's 30 percent rating was effective 
from October 1993.  The July 1997 RO rating decision on 
appeal continued that 30 percent rating.  

The veteran was treated by a private physician from August 
1996 to January 1997.  The treatment notes reflect medication 
for hypothyroidism but do not reflect any of the symptoms 
cited by the schedular rating criteria.  Her weight was 
recorded as 161 pounds.  

The veteran had a VA medical examination in June 1997 during 
which she complained of feeling fatigued and sensitive to 
environmental temperatures, feeling alternatively too hot or 
too cold.  She also reported poor appetite, frequent 
unexplained anxiousness, occasional palpitations, anorexia, 
occasional nausea, and constipation.  

The veteran's fatigability was reportedly worse, but did not 
prevent her from doing a full day's work.  Her weight was 
recorded as 167 pounds.  Mental assessment showed the veteran 
to be "quite normal" - i.e., rational and cooperative, with 
good recall of numbers and dates but with a tendency to be 
forgetful of recent events.  

The veteran was noted to be taking thyroid medication daily, 
and the examiner noted that the disease was in remission.  T4 
score was normal, with no goiter or residual physical signs 
of abnormal thyroid function.  

The June 1997 examiner diagnosed status post radioiodine 
treatment for hypothyroidism with residual symptoms of 
fatigue, anxiety, anorexia, nausea, and forgetfulness.  The 
examiner noted concurrent problems of infertility, amenorrhea 
and tachycardia.  

Records from Dr. TP during the period July 1997 to September 
2000 show fluctuating but gradually increasing weight (168 
pounds in July 1997, 181 pounds in June 1998, 182 pounds in 
September 1999, 168 pounds in January 2000, 196 pounds in 
September 2000), although Dr. TP was uncertain whether the 
gain was attributable to thyroid condition versus poor 
dietary habits.  

The veteran also reported increasing general malaise, cold 
intolerance, hair loss, headaches and myalgias, and elevated 
blood pressures.  The veteran's daily dosage of medication 
was increased during this period.  

The veteran had a VA-contracted examination in December 2000 
during which she complained of intolerance to cold, 
constipation, insomnia, hair loss, constant fatigue and 
malaise, and muscle and joint pain.  The veteran's weight was 
recorded as 168 pounds.  

The veteran was oriented to person, time, and place, and 
there was no evidence of mental sluggishness.  T4 levels were 
normal and indicative of adequate hormonal replacement by 
medication.  Heartbeat was normal in rate and rhythm.  

The December 2000 examiner diagnosed hypothyroidism with 
sequelae including dry skin, hypercholestremia, generalized 
malaise, cold intolerance, insomnia, constipation and easy 
fatigability, although without evidence of muscular weakness 
or brachycardia attributable to hypothyroidism.  

The treatment records from Dr. TP during the period December 
2000 to March 2001 show stable weight (167 pounds in December 
2000 and 168 pounds in March 2001).  Treatment notes also 
show hypertension, controlled off medication.  The veteran 
complained of headaches but denied unexplained weight gain or 
loss or intolerance to cold or heat. 

Based on the evidence, the Board finds that the criteria for 
the higher 60 percent rating were not met during the period 
in question.  

Specifically, the rating criteria require muscular weakness, 
mental disturbance, and weight gain.  Here, although the 
veteran complained of fatigability, there is no evidence 
whatsoever of muscular weakness, and in fact muscular 
weakness was not found in medical examinations.  There is no 
evidence of mental disturbance during the period.  

In regard to weight gain, the record shows that the veteran 
did have significant weight fluctuation during the period 
July 1997 through September 2000, peaking at 136 pounds.  
However, the veteran's weight from December 2000 through 
March 2001 was stable at 168-168 pounds, which is very close 
to her weight at the beginning of the period under review 
(161 pounds in January 1997).  

In any case, weight gain alone, without mental disturbance 
and muscular weakness, would not be enough to support the 
higher rating.  

The Board accordingly finds that the veteran's symptoms 
during the period in question more closely approximated the 
schedular criteria for the current 30 percent rating, and the 
claim for a higher rating prior to March 15, 2001 must be 
denied.  


Rating from March 15, 2001

The RO granted a 60 percent rating effective on March 15, 
2001 because a treatment note by Dr. TP on that date cited 
depression.  

Treatment records from Dr. TP for the period March 2001 to 
March 2004 show weight fluctuations (168 pounds in March 
2001, 158 pounds in December 2001, 182 pounds in August 2003, 
193 pounds in March 2004), headaches, hypertension, 
depression, and insomnia.

The veteran had a VA examination in June 2004 during which 
she complained of fatigue, insomnia, weight gain, pain and 
swelling in the hands and feet, loss of hair, dry skin, 
depression, and muscle weakness in the arms.  She also 
reported cold intolerance but denied constipation.  

The examiner noted that the veteran was 20 pounds over her 
ideal weight, but did not record the actual weight.  Muscle 
strength on examination was 3/4 bilaterally in the upper and 
lower extremities.  Laboratory diagnostics were noted in 
detail.  

The June 2004 examiner diagnosed Graves's disease with 
hypothyroidism, controlled by medication, and cold 
intolerance due to Graves's disease.  

The VA outpatient treatment notes from July 2004 to March 
2006 show complaints of worsening headaches, memory loss, 
feelings of tiredness and sleepiness, cold feet, loss of 
appetite and weight gain.  

The veteran's weight was stable but high (202 pounds in 
December 2004, 208 pounds in April 2005, 205 pounds in 
October 2005, 208 pounds in November 2005, and 207 pounds in 
March 2006).  The veteran's motor strength was consistently 
measured as 5/5, bilaterally.  

The veteran received treatment by Dr. SM during the period 
September 2005 to October 2006 for reported headaches, weight 
gain, fatigue, swelling in the lower extremities, hair loss, 
joint pain, insomnia and depression.  The veteran was 
prescribed thyroid medication throughout the period.  The 
veteran's weight was 213 pounds in June 2006 and 212 pounds 
in September 2006.  

The veteran had a VA thyroid examination in February 2007 
during which she reported symptoms of muscular cramps and 
weakness, dry skin, weight gain and constipation.  She 
reported neurologic and psychiatric symptoms of anxiety, 
decreased concentration, depression, and mental sluggishness, 
and she reported general symptoms of fatigability, cold 
intolerance, and insomnia.  The examiner performed a physical 
examination, including noting laboratory diagnostic results.  

The VA examiner in February 2007 diagnosed active Grave's 
disease and secondary hypothyroidism, with complications of 
increased fatigue, mild muscle weakness in the upper 
extremities, cold intolerance and depression.   The examiner 
stated that there was no cardiovascular disease consequent to 
the hypothyroidism and no bradycardia or sleepiness.  

Based on the evidence above, the Board finds that the 
criteria for the higher 100 percent rating are not met.  

As the Board's action below grants secondary service 
connection for depression, those symptoms may not be 
considered in the rating of the underlying disability.  
However, even disregarding the depression, the criteria for 
the 60 percent rating are met because the veteran has 
demonstrated muscular weakness and weight gain during the 
period under review.  

However, the criteria for the 100 percent rating require cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance, brachycardia (less than 60 beats per 
minute), and sleepiness.  

In this case, the veteran is shown to have cold intolerance 
and muscular weakness but not brachycardia or sleepiness.  
Again, depression is rated separately and may not be 
considered with the underlying disability.  

Accordingly, the veteran's symptoms are shown to more closely 
approximate the criteria for the current 60 percent rating, 
and the Board finds that the claim for a rating in excess of 
60 percent must be denied.  




Benefit of the doubt

In adjudicating these claims for higher rating the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  

However, as the preponderance of the evidence shows that the 
veteran's symptoms have more closely approximated the current 
30 percent and 60 percent ratings, respectively, during the 
periods under review, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Entitlement to service connection for a psychiatric 
disorder

The veteran submitted her claim for service connection for 
depression, claimed as secondary to service-connected 
hypothyroidism, in April 2002.

The treatment records from Psychiatric Services, Inc. for the 
period December 2002 to July 2003 show diagnosis of recurrent 
major depressive episode and dysthymic disorder.  

The veteran had a VA mental disorders examination, by a 
psychologist, in July 2004.  The examiner noted the veteran's 
subjective complaints in detail and administered a battery of 
tests.  The examiner diagnosed mood disturbance due to 
hypothyroidism, with major depressive-type episode, moderate-
to-severe.  

The veteran had a VA mental disorders examination by a 
psychiatrist in February 2007.  The examiner recorded the 
veteran's subjective complaints, and the examiner's clinical 
observations, in detail.  

The examiner diagnosed mood disorder due to a general medical 
condition, with major depression and depression due to a 
general medical condition.  The examiner stated an opinion 
that it was more likely than not that the veteran's 
depressive symptoms were related directly to the 
hypothyroidism.

The Board's decision in December 2004 denied a separate 
rating for depression based on a finding of law that mental 
impairment due to hypothyroidism was already being 
compensated under DC 7903, and that separate rating for 
psychiatric manifestations would constitute pyramiding.  

However, the joint motion, as accepted by the Court, pointed 
out that "pyramiding" is not a valid consideration absent a 
determination of service connection for the claimed disorder.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

A review of the evidence shows that a competent and 
uncontroverted medical opinion that the veteran had a mood 
disorder with depression that as likely as not was due to her 
service-connected hypothyroidism.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991). 

By extending the benefit of the doubt to the veteran, the 
Board finds that service connection for a mood disorder with 
depression as secondary to service-connected hypothyroidism 
is warranted.   



ORDER

An increased evaluation in excess of 30 percent for the 
service-connected hypothyroidism prior to March 15, 2001 is 
denied.   

An increased evaluation in excess of 60 percent for the 
service-connected hypothyroidism from March 15, 2001 is 
denied.  

Service connection for a mood disorder with depression as 
secondary to the service-connected hypothyroidism is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


